Electronically Filed
                                                      Supreme Court
                                                      SCAD-11-0000400
                                                      09-JUN-2011
                                                      08:00 AM
                          SCAD-11-0000400

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


            OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                                vs.

                  DAMON T. YONASHIRO, Respondent.

-----------------------------------------------------------------

             In re Application for the Reinstatement of
                   DAMON T. YONASHIRO, Applicant.


                        ORIGINAL PROCEEDING
                         (ODC 99-237-6067)

                      ORDER OF REINSTATEMENT
   (By: Recktenwald, C.J., Nakayama, Duffy, and McKenna, JJ.
     and Intermediate Court of Appeals Chief Judge Nakamura,
                 in place of Acoba, J., recused)

           Upon consideration of the record and the Disciplinary
Board’s Report and Recommendation for the Reinstatement of
Damon T. Yonashiro to the Practice of Law, it appears Applicant
Yonashiro has proven, by clear and convincing evidence,
rehabilitation, fitness to practice law, competence, compliance
with applicable disciplinary orders and rules, and compliance
with all requirements imposed by this court, as required by Rule
2.17(b) of the Rules of the Supreme Court of the State of
Hawai#i.   Therefore,
          IT IS HEREBY ORDERED that Applicant Yonashiro is
reinstated to the practice of law in this jurisdiction.
          IT IS FURTHER ORDERED that, upon payment of all
required dues and registration fees, as well as any costs awarded
upon a timely submission of a bill of costs, the Clerk shall
restore Applicant Yonashiro to the roll of attorneys eligible to
practice in the State of Hawai#i.
          DATED: Honolulu, Hawai#i, June 9, 2011.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ James E. Duffy, Jr.
                              /s/ Sabrina S. McKenna
                              /s/ Craig H. Nakamura




                                2